Title: From Thomas Jefferson to Etienne Lemaire, 28 July 1808
From: Jefferson, Thomas
To: Lemaire, Etienne


                  
                     Th: Jefferson to mr Lemaire. 
                     July 28. 08.
                  
                  I find several pipes of wine here in so decayed a state as to render it prudent to bottle them off. this will give me occasion for all the bottles I can muster up. will you be so good as to pack in crates or barrels all you can possibly spare from Washington & send them by the first vessel coming to Richmond, addressed to me to the care of Messrs. Gibson & Jefferson? I salute you with great esteem & attachment.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. send also all the Nebioule wine. it is much esteemed here.
                  
               